DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is directed to the Applicant’s after-final response filed 6-28-2021.

3.	Claims 1-10, 12-15, 18-20, 22, 25, 26, and 28-30 are pending and have been examined.

Response to Arguments
4.	Applicant’s arguments, filed 6-28-2021, with respect to the rejections of the claims made under 35 USC Sec. 101, 35 USC Sec. 102, and 35 USC Sec. 103 have been fully considered and are persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
5.	Claims 1-10, 12-15, 18-20, 22, 25, 26, and 28-30 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: 
The particular combination of steps of the claimed invention, particularly including the steps for using a session document having the claimed features, is not taught by a reasonable combination of the prior art. 	


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul E. Callahan whose telephone number is (571) 272-3869.  The examiner presently works a part-time schedule and can normally be reached on from 9am to 5pm on the first Monday and Tuesday and the second Thursday and Friday of the USPTO Bi-weekly schedule.
The examiner’s email address is: Paul.Callahan1@USPTO.GOV
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Kristine Kincaid, can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is: (571) 273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PAUL E CALLAHAN/Examiner, Art Unit 2437